Citation Nr: 0713783	
Decision Date: 05/09/07    Archive Date: 05/17/07

DOCKET NO.  04-27 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased rating for defective vision with 
bilateral optic atrophy, currently rated 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel






INTRODUCTION

The veteran served on active duty from October 1975 to May 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania that denied the veteran's claims of 
entitlement to service connection for depression and 
entitlement to an increased rating for defective vision with 
bilateral optic atrophy, currently rated 30 percent 
disabling.  The veteran perfected a timely appeal of these 
determinations to the Board.

In a separate decision, the Board vacated, in relevant part, 
the November 6, 2006, decision as to the issue of entitlement 
to an increased rating for defective vision with bilateral 
optic atrophy.  This issue is therefore again before the 
Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After a careful review of the claims folder, the Board finds 
that the veteran's claim for an increased rating for 
defective vision with bilateral optic atrophy, currently 
rated 30 percent disabling, must be remanded for further 
action.

In this case, the Board observes that following the RO's 
issuance of the July 2004 Statement of the Case, additional 
evidence pertinent to the veteran's claims was associated 
with the veteran's claims file.  No Supplemental Statement of 
the Case appears to have been issued since that time and a 
waiver of RO consideration did not accompany this evidence.  
In such a situation, the law requires that the RO initially 
consider the evidence, re-adjudicate the claim, and issue an 
appropriate supplemental statement of the case (SSOC).  
38 C.F.R. § 19.31, 19.37 (2005).  

In addition, in statements submitted to the Board by the 
veteran and his representative, the veteran set forth 
arguments indicating that his service-connected vision 
disability is worse than it was at the time of his most 
recent VA examination in September 2003.  The medical records 
submitted by the veteran also appear to indicate that the 
veteran's vision disability has been worsening since that 
time.  Because the veteran has alleged that his condition has 
worsened, the Board concludes that this matter must be 
remanded for the veteran to undergo contemporaneous and 
thorough VA examinations.  See Snuffer v. Gober, 10 Vet. 
App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 
43186 (1995).  

Prior to affording the veteran a new VA examination in 
connection with his claim, the RO should update the veteran's 
claims file with any recent medical records relevant to the 
veteran's claim.  In this regard, the Board notes that the 
veteran has recently received treatment at the Pittsburgh 
(UD), Pennsylvania, VA Medical Center.  The veteran also 
noted in a July 2004 statement that he attended eye 
appointments in 2004 that took place in "Oakland."  The 
Board determines therefore that RO should attempt to obtain 
records from the Pittsburgh VA Medical Center dated since 
September 2003, and should also contact the veteran and 
ascertain the details surrounding the veteran's 2004 eye 
appointments in Oakland, in order to attempt to obtain these 
records.  The veteran should also be afforded an opportunity 
to submit any recent medical records or opinions pertinent to 
his claim that have not already been associated with the 
veteran's claims file.  In this regard, the Board notes that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered to be 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Pursuant to the VCAA, VA must obtain outstanding 
VA and private records.  See 38 U.S.C.A. § 5103A(b-c) (West 
2002); 38 C.F.R. § 3.159(c) (2004).  

Finally, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of an award.  The reasoning of this 
case also applies to claims for increased rating.  In the 
present appeal, the veteran was provided with notice of what 
type of information and evidence was needed to substantiate 
his claim, but he was not provided with notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the disability on appeal.  As these 
questions are involved in the present appeal, this case must 
be remanded for proper notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), that informs the veteran that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded, 
and also includes an explanation as to the type of evidence 
that is needed to establish both a disability rating and an 
effective date.  

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  Please send the veteran a 
corrective VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes an explanation 
as to the information or evidence 
needed to establish a disability rating 
and effective date for the claim on 
appeal, as outlined by the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006). 

2.  The RO should contact the veteran 
and request that he identify all VA and 
non-VA health care providers, other 
than those already associated with the 
claims folder, that have treated him 
for his vision disability since 
service.  This should include medical 
and treatment records from the 
Pittsburgh (UD), Pennsylvania, VA 
Medical Center dated since September 
2003, as well as any 2004 medical 
records from "Oakland" related to the 
veteran's vision disability.  The aid 
of the veteran in securing these 
records, to include providing necessary 
authorizations, should be enlisted, as 
needed.  If any requested records are 
not available, or if the search for any 
such records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing.  

3.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the veteran should be 
afforded a comprehensive VA examination 
to determine the current extent and 
severity of his service-connected 
defective vision with bilateral optic 
atrophy.  It is imperative that the 
examiner reviews the evidence in his 
claims folder, including a complete copy 
of this REMAND, and acknowledges such 
review in his or her report.  The 
examination report should reflect 
consideration of the veteran's 
documented, relevant medical history.  
All appropriate tests and studies should 
be conducted, and all clinical findings 
should be reported in detail.  The 
examiner should specifically report the 
veteran's uncorrected and corrected 
central visual acuity for distance and 
near, with record of the refraction, as 
well as the field of vision loss.  This 
should be accomplished for both eyes.  
The examiner should also state whether 
the veteran's vision loss in his right 
eye is productive of blindness with light 
perception only.  If the examiner is 
unable to provide the requested 
information with any degree of medical 
certainty, the examiner should clearly 
indicate that.  The examiner should set 
forth the complete rationale for all 
opinions expressed and conclusions 
reached, in a legible report.

4.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should again review this 
claim.  If any determination remains 
adverse, the veteran and his 
representative must be furnished a 
supplemental statement of the case and be 
given an opportunity to submit written or 
other argument in response thereto before 
the claims file is returned to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


